Case 4:19-cv-13401-MFL-DRG ECF No. 14 filed 06/19/20      PageID.27   Page 1 of 3




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

EDGAR NOLAN III,

      Plaintiff,                                 Case No. 19-cv-13401
                                                 Hon. Matthew F. Leitman
v.

COMMISSIONER OF SOCIAL SECURITY,

     Defendant.
__________________________________________________________________/

ORDER (1) ADOPTING THE RECOMMENDED DISPOSITION OF THE
REPORT AND RECOMMENDATION (ECF No. 13) AND (2) DISMISSING
   WITHOUT PREJUDICE PLAINTIFF’S COMPLAINT (ECF No. 1)

      On November 18, 2019, Plaintiff Edgar Nolan III filed a pro se complaint

against the Commissioner of Social Security. (See Compl., ECF No. 1.) On January

16, 2020, the Magistrate Judge ordered that Nolan present to the Clerk’s Office a

copy of his Complaint, two completed USM 285 forms, and three completed

summonses so that the U.S. Marshal could serve Defendant. (See Order Directing

Pl. to Complete Service Documents, ECF No. 11.) Nolan did not submit these

documents. As a result, on February 13, 2020, the Magistrate Judge ordered that

Nolan, by February 28, 2020, either show cause why his action should not be

dismissed for failure to submit the requested documents or else submit the

documents. (See Show Cause Order, ECF No. 12, PageID.21–22.) Nolan did not

respond to the Show Cause Order or otherwise submit the requested documents.

                                       1
Case 4:19-cv-13401-MFL-DRG ECF No. 14 filed 06/19/20        PageID.28    Page 2 of 3




      Accordingly, on March 10, 2020, the Magistrate Judge issued a Report and

Recommendation (the “R & R”) in which he recommended that Nolan’s action be

dismissed without prejudice under Federal Rules of Civil Procedure 4(m) and 41(b)

for failure to prosecute and for failure to provide the requisite service-related

documents. (See R & R, ECF No. 13, PageID.24–25.) At the conclusion of the

R & R, the Magistrate Judge informed the parties that if they wanted to seek review

of his recommendation, they needed to file specific objections with the Court within

fourteen days. (See id., PageID.25–26.)

      Nolan has not filed any objections to the R & R. The failure to file objections

releases the Court from its duty to independently review the matter. See Thomas v.

Arn, 474 U.S. 140, 149 (1985). Likewise, the failure to object to an R & R waives

any further right to appeal. See Howard v. Sec’y of Health and Human Servs., 932

F.2d 505, 508 (6th Cir. 1991); Smith v. Detroit Fed’n of Teachers Local 231, 829

F.2d 1370, 1373 (6th Cir. 1987).

      Accordingly, because Nolan has failed to file any objections to the R & R, IT

IS HEREBY ORDERED that the Magistrate Judge’s recommendation that Nolan’s

action be dismissed for failure to prosecute (ECF No. 13) is ADOPTED and that

Nolan’s Complaint (ECF No. 1) is DISMISSED WITHOUT PREJUDICE.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE
Dated: June 19, 2020
                                          2
Case 4:19-cv-13401-MFL-DRG ECF No. 14 filed 06/19/20      PageID.29   Page 3 of 3




       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on June 19, 2020, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       3
